278 S.W.3d 249 (2009)
In the Matter of the Care and Treatment of Robert CASTIGLIA, Appellant.
No. ED 90488.
Missouri Court of Appeals, Eastern District, Division Five.
March 17, 2009.
Emmett D. Queener, Columbia, MO, for appellant.
Chris Koster, Alana M. Barragan-Scott, Jefferson City, MO, for State of MO.
Before: NANNETTE A. BAKER, C.J., KENNETH M. ROMINES, J., and KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Robert Castiglia appeals the judgment of the Circuit Court of Pike County, the Honorable David Ash presiding, after a jury unanimously decided that Castiglia should be civilly committed pursuant to Missouri's sexually violent predator law. § 632.495 RSMo. (2000). Castiglia's sole point on appeal is that the burden of proof under the statute, clear and convincing evidence, violated his constitutional right to due process. He argues that the State should have to prove his status as a sexually violent predator beyond a reasonable doubt.
We have reviewed the briefs and the record on appeal, and no error of law appears. The United States Supreme Court and the Missouri Supreme Court have both ruled on this specific issue and have found no constitutional violation with *250 the clear and convincing evidence standard. Addington v. Texas, 441 U.S. 418, 432-33, 99 S. Ct. 1804, 60 L. Ed. 2d 323 (1979); In re Van Orden, 271 S.W.3d 579, 586 (Mo.2008). Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.